ORDER

PER CURIAM:
AND NOW, this 22nd day of July, 1998, Alan D. Dashoff having been suspended from the practice of law in the State of *120New Jersey for a period of six months by Order of the Supreme Court of New Jersey dated February 24, 1998; the said Alan D. Dashoff having been directed on May 21, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Alan D. Dashoff, who was suspended from the practice of law in this Commonwealth for a period of three months by Order of this Court dated April 17, 1996, and who remains suspended at this time, is hereby suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.